******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
        LUTHER E. THURLOW ET AL. v. LEE
              ANN HULTEN ET AL.
      LEE ANN HULTEN ET AL. v. LUTHER E.
               THURLOW ET AL.
                 (AC 37568)
            DiPentima, C. J., and Sheldon and Blue, Js.
         Argued March 21—officially released June 6, 2017

  ((Appeal from Superior Court, judicial district of
   Hartford, Complex Litigation Docket, Bright, J.)
   Richard S. Cody, with whom, on the brief, was Jon
B. Chase, for the appellants-appellees (plaintiffs in the
first case, defendants in the second case).
  Michael S. Bonnano, for the appellees-appellants
(defendants in the first case, plaintiffs in the second
case).
                          Opinion

   PER CURIAM. This appeal and cross appeal arise out
of two actions brought to the trial court, which were
consolidated for trial, stemming from a property dispute
between adjoining landowners in Canterbury. In the
first action, Luther E. Thurlow, Anthony Denning, and
Steven Pelletier (Thurlow parties),1 claimed that Lee
Ann Hulten and Linda K. Dieters (Hulten parties), had
interfered with their right to access their landlocked
property via easements over the Hulten parties’ prop-
erty, comprised of two separate parcels, lot A and lot
B. The Thurlow parties claimed an express easement
over lot A and an easement by necessity or an easement
by implication over lot B. The Thurlow parties claimed
that they had sustained damages as a result of the
actions of the Hulten parties in restricting their use of
the easements. In the second action, the Hulten parties
claimed that the Thurlow parties had been trespassing
on their property and sought to quiet title to the disputed
property. The Hulten parties denied the existence of
any easement over their property, but claimed that,
even if an easement existed, it was limited to lot A.
They thus sought to enjoin the Thurlow parties from
using the claimed easement over lot B. The Hulten par-
ties also sought to quiet title as to the size and bound-
aries of lot B and to recover damages for the
unauthorized cutting and removal of timber from land
they claimed to be part of lot B.
  The trial court found that the Thurlow parties had
an express easement over a path off of Gooseneck Hill
Road that ran through the Hulten parties’ property, lot
A. It rejected the Thurlow parties’ claim that they had
an easement by necessity or by implication running
from the northern border of lot A across lot B, to its
northern border with the Thurlow parties’ landlocked
property, and it denied the Thurlow parties’ request
for an injunction preventing the Hulten parties from
blocking access to the claimed easement. The court
further determined that to the extent that the Hulten
parties have blocked the Thurlow parties from
accessing the easement, the Thurlow parties failed to
establish that they had suffered any harm.
  The Thurlow parties filed this appeal from the judg-
ment of the trial court, and the Hulten parties filed a
cross appeal. In their appeal, the Thurlow parties claim
that the trial court erred in finding that they did not
have an easement by necessity or by implication over
lot B; that the court erred in failing to enjoin the Hulten
parties from blocking their use of the express easement
over lot A; and that the court erred in precluding them
from submitting evidence in support of their claim that
they had suffered damages when the Hulten parties
blocked them from accessing firewood on their prop-
erty. In their cross appeal, the Hulten parties claim that
the trial court incorrectly determined the boundaries
of lot B.
   Having examined the record on appeal and consid-
ered the briefs and the arguments of the parties, we
conclude that the judgment of the trial court should be
affirmed. Because the court’s memorandum of decision
fully addresses the arguments raised in the present
appeals, we adopt its thorough and well reasoned deci-
sion as a proper statement of the facts and the applica-
ble law on these issues. See Thurlow v. Hulten, 173
Conn. App.       ,     A.3d      (2014) (appendix). It
would serve no useful purpose for this court to repeat
the analysis contained in the trial court’s decisions.
See Riley v. Pierson, 126 Conn. App. 486, 492, 12 A.3d
581 (2011).
      The judgment is affirmed.
  1
    These appeals arose out of two separate actions that were consolidated
for trial. The plaintiffs in the first action, Thurlow v. Hulten, Superior Court,
judicial district of Hartford, Complex Litigation Docket, Docket No. X04-
CV-05-4059315-S, were Luther E. Thurlow, Anthony Denning and Steven
Pelletier. The defendants were Lee Ann Hulten and Linda K. Dieters. That
case was tried to the court, which rendered judgment in part for the plaintiffs.
See Thurlow v. Hulten, 130 Conn. App. 1, 21 A.3d 535, cert. denied, 302
Conn. 925, 28 A.3d 337 (2011). This court thereafter reversed the trial court’s
judgment and remanded the case for further proceedings.
   Before further proceedings could occur, however, the defendants in that
first action, Hulten and Dieters, brought a second action, Hulten v. Thurlow,
Superior Court, judicial district of Hartford, Complex Litigation Docket,
Docket No. X04-CV-09-4050303-S, against the plaintiffs in the first action,
Thurlow, Denning and Pelletier.
   The trial court consolidated both actions and issued a single memorandum
of decision disposing of the claims raised in both cases. For convenience,
we refer in this opinion to Thurlow, Denning and Pelletier as the Thurlow
parties, and to Hulten and Dieters as the Hulten parties, as did the trial
court in its decision.